DETAILED ACTION
Response to Applicant’s arguments filed 11/29/2021 with respect to pending claims 1, 2, 4-6, 8-10, 12-18, 20-25 and 28-30. Claims 1, 2, 9, 10, 15 and 21 are amended.  Claims 28-30 are new. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2021 has been entered.

List of cited references
US-2014/0355476 A1
Anderson et al. 
12-2014
US-2015/0312774 A1
Lau, Vincent Kin Nang
10-2015
FCC DOC-347449A1
FCC FACT SHEET
10-2017





Allowable Subject Matter
Claims 28 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 

a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4-6, 8-10, 12-17, 20-23, 25 and 39 are rejected under 35 U.S.C. 103 as being un-patentable over Lau (2015/0312774) in view of Anderson (2014/0355476).

Regarding claim 1, Lau discloses - A method of planning deployment of a node in a communications network, the method comprising an unmanned aerial vehicle (UAV) (302) flying to a candidate location and measuring radio network performance of a wireless link  between the unmanned aerial vehicle and at least one network node (304). (See Figs. 3 & 4), the 
Lau doesn’t expressly disclose using a global navigation satellite system (GNSS) coordinate corresponding to the candidate location.
In an analogous art, Anderson teaches a similar system where the location measurements are obtained using GNSS. Abstract, [0014-0015] and Fig. 5.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have considered combining Anderson with Lau to include using GNSS/GPS for positioning and to arrive at a system able to perform the required functions indoors and/or outdoors using preferred positioning techniques including those discussed by Anderson and Lau.. The modification of Lau with the placement techniques of Anderson would have fallen within the scope and practice of the art whereby practitioners likely would have yielded predictable results.

Regarding claim 2, Lau discloses measurements comprises one or more of performing: link quality measurement, channel quality measurement, signal-to-interference-plus-noise ratio measurement, signal-to-noise ratio measurements, signal-to-interference ratio measurements and 

Regarding claim 4, Lau discloses one of transmitting the measurement results to the network node or storing the measurement results for subsequent downloading to the entity. (each UAV's wireless characterization system can wirelessly transmit its estimated indoor map data, estimated UAV location data and wireless measurement data to a remote wireless coverage characterization application, such as an application executing on computing device (304) [0064]

Regarding claim 5, Lau discloses determining a suggested candidate location based on the measurement results and sending the suggested candidate location to the entity. (Based on the relative locations of the vehicles and the strength of the received signal, the collaborative wireless coverage platform can assist in identifying suitable locations and power levels for wireless access point devices that will provide robust wireless access at all locations throughout the service area. Recommended locations for access point devices within the indoor environment are identified based on the collected wireless coverage information.) [0008, 0039, 0090] and Figs. 7 & 9B.

Regarding claim 6, Lau discloses the flying comprises flying according to a preconfigured route or based on continuously received route instructions. (the system can also direct the vehicle where to move and how many new RF measurements to make on-the-fly as the vehicle traverses the target environment.) [0036, 0050]


Regarding claim 9, the analysis used for claim 1 applies as the claims contain similar features. Also, see UAV at [0044].
Regarding claim 10, the analysis used for claim 2 applies.
Regarding claim 12, the analysis used for claim 4 applies.
Regarding claim 13, the analysis used for claim 5 applies.
Regarding claim 14, the analysis used for claim 6 applies.

Regarding claim 15, Lau discloses an entity that receives measurement results from a UAV and determines, based at least on the received measurement results, a deployment location for the node. [0008, 0039, 0090] and Figs. 7 & 9B.

Regarding claim 16, Lau teaches and/or suggests determining, based at least on the received measurement results, one or both of: orientation of the node at the deployment location and configuration of the node. (based on the collected wireless coverage information, access point location and access point power levels are determined - recommendations for placement and configuration of access point devices.) [0084] and Figs. 7 & 9A.
Anderson teaches measurements and determining access point (AP) deployments based on the measurements. The deployed APs were planted in an advantageous and/or operational orientation. [0032] and Fig. 5.



Regarding claim 20, the analysis used for claim 15 applies as the claims contain similar features. Also, see computer program [0037].
Regarding claim 21, the analysis used for claim 15 applies as the claims contain similar features. Also, see entity at [0044].
Regarding claim 22, the analysis used for claim 16 applies.
Regarding claim 23, the analysis used for claim 17 applies.

Regarding claim 25, Anderson teaches and/or suggests obtaining predetermined candidate locations, wherein the candidate location is one of the predetermined candidate locations. (deployed rapidly to a predefined deployment region) [0011, 0021]

Regarding claim 26 (Canceled), Anderson teaches and/or suggests measuring an altitude corresponding to the candidate location; and associating the measurements to the measured altitude. (location coordinates, such as latitude, longitude, and/or altitude coordinates derived from GNSS signals, such as GPS signals) [0014, 0062]

Regarding claim 27 (Canceled), Anderson teaches and/or suggests the measurements are associated with a measured altitude corresponding to the candidate location. [0014, 0062]

.

Claims 18 and 24 are rejected under 35 U.S.C. 103 as being un-patentable over Lau (2015/0312774) in view of Anderson (2014/0355476) and further in view of FCC FACT SHEET.
Regarding claim 18, Lau with Anderson doesn’t explicitly disclose the determining is further based on one or more of state regulations, and transmission power restrictions at candidate deployment locations.
However, this is a requirement whenever contemplating placement of a wireless access point or base station.  In the US the FCC provides guidance on the acceptable ranges for power, frequency etc. for mobile radio services. Some of the regulations are provided in the FCC FACT SHEET. (whole document)
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have ensured that the mobile service being deployed operated within the boundaries for that particular area and concentration.  Abiding by FCC regulations would have been an obvious consideration in the deployment of APs of Lau and Anderson.     The modification of the Lau/Anderson system to include FCC constraints would have fallen within the scope and practice of the art whereby practitioners likely would have yielded predictable results.
Regarding claim 24, the analysis used for claim 18 applies.

Response to Arguments
Applicant's arguments, filed 11/29/2021 with respect to pending claims 1, 2, 4-6, 8-10, 12-18, 20-25 and 28-30 have been fully considered but are moot due to new grounds for rejection necessitated by Applicant’s amendment.   
Applicants primarily argue that the prior art of record, alone or in combination, doesn’t disclose the UAV ‘associating’ the measurements of the radio network performance of the wireless link to the determined GNSS coordinate. (Remarks, p. 9)
Examiner:
The prior arts of Lau and Anderson both teach systems for obtaining coverage characterization information and recommending locations for access point (AP) deployments based on the results. 
Regarding the GNSS comments - Lau teaches a system primarily for an indoor environment while Anderson teaches an outdoor application.  Lau discusses using GPS for navigation during outdoor travel but not for position/signal measurements.  Examiner, being one of ordinary skill in the art at the time of the invention would have considered pairing Anderson with Lau to arrive at a system able to perform the required functions indoors and/or outdoors using preferred positioning techniques including those discussed by Anderson and Lau.  Applicants appear to suggest that GNSS/GPS is never used indoors. While generally not suitable to establish indoor locations there are many GNSS indoor applications.  However, for this particular application the combination of Lau with Anderson provides for an outdoor application where GPS/GNSS is the preferred positioning technology. 
Regarding the question of ‘associating’ the measurements with the location coordinates. 

One of ordinary skill will understand at least Lau’s discussion of heat maps and mapping wireless characterizations of RF coverage at determined locations as ‘associating’ measurements with coordinates.  Therefore, Examiner understands the combination of Lau with Anderson to teach and/or suggest the independent claims, as amended.
Applicants are encouraged to contact the Examiner if the intent of the new claim language is different as interpreted above.
     

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bill Nealon at telephone number (571) 270-7795 and/or fax number (571) 270-8795.  The examiner can normally be reached Mon-Fri. from 9:00-6:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Jinsong Hu can be reached on (571) 272-3965.  The fax number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/WILLIAM NEALON/Primary Examiner, Art Unit 2643